Citation Nr: 1507901	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's current tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2010.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA examination in September 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examination report is adequate as it shows consideration of the claims record and the Veteran's contentions, and renders the needed medical opinion in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's service treatment records show treatment for other medical problems but are silent for reference to tinnitus or other ear problems.  On service discharge examination in January 1969, the Veteran's ears were normal and the summary of defects and diagnoses was "None." 

Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
5
5
LEFT
5
5
5
5
5
5

Records in the Veteran's claims folder show that he applied for and received VA educational benefits shortly after service and claimed service connection for diabetes mellitus in April 2007.  The claim for service connection for tinnitus was not received until April 2010.  At the time, the Veteran stated that he felt that his experiences in Vietnam caused it.  He reported that he had been exposed to loud noises from small arms fire, mortar, and rocket attacks while serving in Vietnam, but he did not mention having tinnitus in or continuous since service.  In contrast, at the same time, he claimed service connection for a skin disorder and stated that he had had rashes every summer since leaving Vietnam.

On VA examination in September 2010, the Veteran reported helicopter and jet aircraft noise exposure in service, and rare use of weapons and some use of power tools post service.  He had also been a truck driver for 35 years.  The Veteran advised the examiner that he had heard tinnitus ever since he worked near aircraft while in service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
35
35
RIGHT
25
25
25
25
25

The examiner diagnosed normal right ear hearing and mild high frequency impairment for the left ear.  The Veteran's tinnitus was felt to be as likely as not associated with his hearing loss.  The examiner reviewed the Veteran's service treatment records.  His opinion was that the Veteran's tinnitus was not caused by or a result of in-service acoustic trauma.   The rationale was that the Veteran's in-service exposures were related to jet aircraft and helicopters.  The status of his hearing across the frequency range from 500 to 6000 Hertz was checked on service discharge examination, and the results were within normal limits with no evidence of cochlear dysfunction.  The absence of hearing loss currently for the right ear indicates that if post-military noise exposure was responsible for the left ear impairment, even though the Veteran reported seldom having the window open, he was in a position where the left ear was exposed to greater noise than the right, as is often the situation for truck drivers where wind noise from the window was often the basis for left ear high frequency impairment.  The Veteran claimed that his tinnitus was time locked to his service as he recollected.  However, the absence of any cochlear damage through the high frequency range on service discharge examination did not provide evidence that his tinnitus was related to acoustic trauma.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current tinnitus disability.  While the Veteran claims now that it was manifest in service and has continued since service, his ears were noted to be normal on service discharge examination and there was no mention of tinnitus or any other ear problem in service, yet other problems were treated in service.  Furthermore, the Veteran filed claims for other VA benefits between shortly after service discharge and 2007 without claiming tinnitus.  Additionally, when he claimed service connection for tinnitus, he did not mention having it in service or continuously since.  Instead, he claimed that it was due to service, while at the same time claiming service connection for skin disorder which he did say had been recurrent every summer since leaving Vietnam.  All of this strongly suggests that his report at the time of the September 2010 VA examination of having tinnitus in and since service is not accurate.  

This being the case, the only other way for the Veteran's tinnitus claim to be successful would be if it were shown to have been manifest to a degree of 10 percent within 1 year of separation, or if competent evidence relates it to service.  In this case, the same evidence that shows that it was probably not manifest in service and continuously since service also shows that it was probably not manifest to a degree of 10 percent within 1 year of separation.  

As for the issue of whether the current tinnitus is related to service, to include in-service acoustic trauma, the preponderance of the evidence indicates that it is not.  The examiner in September 2010 indicated that he felt that the Veteran's current tinnitus disability was not due to in-service acoustic trauma, and he cited the absence of cochlear damage through 6000 Hertz to the Veteran's ears on service discharge examination as supportive of his opinion.  He also noted that the Veteran had been a truck driver post service and had left ear hearing loss but not right ear hearing loss, consistent with it being exposed to more noise than his right ear in that post-service occupation, and felt that the Veteran's tinnitus was probably related to his post-service hearing loss.  His hearing had been normal on service discharge examination.

The only other evidence in the record concerning the etiology of the Veteran's tinnitus are the Veteran's own statements, which the Board has found not credible in terms of service incurrence.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Every possible consideration has been given to this claim.  However, since the preponderance of the evidence is against the claim, there is no doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

Service connection for tinnitus is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


